Title: To George Washington from Thomas Jefferson, 2–4 September 1793
From: Jefferson, Thomas
To: Washington, George


          
            [2–4 September 1793]
          
          Th: Jefferson has the honor to inclose to the President his letter of Aug. 7. to mister
            Hammond, which was confined to the special cases of three vessels therein named. the
            object of mister Hammond’s letter of Aug. 30. is to obtain from the government a
            declaration that the principle of those special cases shall be extended to all captures
            made within our waters or by the proscribed vessels, whether before or after the 7th of Aug. & to establish, as a
            general rule, restitution, or compensation. the forming a general rule
            requires great caution. Th: J. in preparing the draught of an answer to mister Hammond,
            has endeavored to establish what he thinks the true grounds on which a general rule
            should be formed. but, if the President approves of it, he would wish to send the
            draught to the Secretaries of the Treasury & war, & Attorney
            Genl for their consideration & amendments, or to meet on the subject, when an answer
            to the latter part of the letter might also be agreed on.
        